Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status
This communication is in response to the Amendment filed 06/19/2022.
Claims 1-20, 26 and 36 are cancelled.
Claims 41 and 42 are added.
Claims 21, 23-25, 31, 33-35 are amended.
As a result of the Amendment filed 06/19/2022. Claims 21-25, 27-35 and 37-42 are allowed.
                                      
                                   Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
	 The closest prior arts of record do not disclose/suggest the original claim features plus the amendment features “a power supply circuit configured to generate a third power from either the first power or the second power depending on the level of the voltage monitored by the first circuit; and a second circuit configured to: start an operation of saving data stored in the first memory to the second memory using the third power generated from the first power, in response to the monitored level of the voltage of the first power dropping to a first value, and continue the operation of saving data stored in the first memory to the second memory using the third power generated from the second power, in response to the monitored level of the voltage of the first power dropping further to a second value that is lower than the first value” as recited in claims 21 and 31.
Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday, Thursday and Friday, from 10:45 AM to 4:45 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAN DOAN/
Examiner, Art Unit 2136
 
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136